 In the Matter Of WOODWARD IRON COMPANYandLIPSCOMB RED ORELOCAL UNION No. 103 OF THE INTERNATIONAL UNION OF MINE, MILL,AND SMELTERWORKERSCase No. B-1370.-Decided July 17, 1939Mining and Smelting Industries-Investigation of Representatives,:contro-versy concerning representation of employees:majority status disputed byemployer;rival organizations-UnitAppropriate for Collective Bargaining:maintenance and production employees,including"contractors"and clerical'employees in the mines,but excluding supervisory employees and office clericalemployees;stipulation asto-Bleotion OrderedMr. Alexander E. Wilson, Jr., Mr. Arthur C. O'Connor,andMr.Clarence Musser,for the Board.Bradley, Baldwin, All cC White,byMr. E. L. All,of Birmingham,Ala., for the Company.Mr. J. A. Lipscomb, Mr. Van D. Jones, Mr. J. L. Robinson, Mr.Oliver Johnson, Mr. Edward E. Capps, Mr. G. B. Colwell, Mr. C. C.Hawkins, Mr. John Crumpton, Mr. Fred Cargile, Mr. John White,Mr. James Jones,andMr. Will Rancher,ofBessemer,Ala., for LocalNo. 103.Mr. Edwin Brobston,of Bessemer,Ala., for the I. U. M. M. S. W.Mr. S. E. RoperandMr. J. L. Busby,of Birmingham, Ala., for theA. F. of L.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn March 24, 1939, Lipscomb Red Ore Local Union No. 103 ofthe International Union of Mine, Mill, and Smelter Workers,affili-ated with the Congress of Industrial Organizations, herein calledLocal No. 103, filed a petition with the Regional Director for theTenth Region (Atlanta, Georgia) alleging that a question affectingcommerce had arisen concerning the representation of employees ofWoodward Iron Company, Woodward, Alabama, herein called the13 N. L. R. B., No. 71.624 WOODWARD IRON COMPANY625Company, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 4, 1939, the Na-tional Labor Relations Board, herein called the Board, acting pur-suantto Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upon duenotice.On April 11, 1939, the Regional Director issued a notice of hearingand on April 15, 1939, an amended notice of hearing, copies of bothof which were served upon the Company, Local No. 103, ProgressiveMine Workers of America, and the American Federation of Labor.Pursuant to the notices, a hearing was held from May 1 to May 5,1939, at Birmingham, Alabama, before E. G. Smith, the Trial Exam-iner duly designated by the Board.At the hearing a petition tointervene in the proceedings was filed by the American Federation ofLabor, herein called the Intervenor, which petition was granted bythe Trial Examiner.The Board, the Company, Local No. 103, andthe Intervenor were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.During the course of the hearing the TrialExaminer ruled on various motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.A motion by the Intervenor that theBoard employ a handwriting expert to make a comparisonof signa-tures of employees on the Company's pay roll withsignatures on apetition designating Local No. 103 as exclusive bargaining agent ofsaid employees was reserved by the Trial Examiner for decision bythe Board. The motion is hereby denied. Both Local No. 103 and theIntervenor have filed briefs which have been given due considerationby the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY 1The Company, a Delaware corporation, is engaged in the miningof coal and iron, the smelting of iron, and the sale and distributionof the resulting pig iron. Its main office is at Woodward, Alabama,1These findings are based on a stipulation of facts. 626 - DECISIONSOF NATIONALLABOR RELATIONS BOARDand the plant of the Red Ore Division is located in and aroundWoodward.The chief raw materials used are coal and iron ore, both ofwhich are produced by the Company at its various mines near Wood-ward.Raw materials of minor importance are limestone, which ispurchased in Birmingham, Alabama, and manganese, which isshipped from Cuba.The value of the products sold by the Company during the periodfrom September 1, 1938, to February 1, 1939, was in excess of $2,000,-000.Approximately 53.74 per cent of the products are sold in theState of Alabama; most of the remainder to customers in Tennessee,Missouri, Illinois, Iowa, and Ohio.During a normal period approximately 620 employees are on thepay roll of the Red Ore Division, 40 of whom act in supervisory andclerical capacities, the remainder as production and maintenanceemployees.II.THEORGANIZATIONS INVOLVEDInternational Union of Mine, Mill, and Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership all workers in all types of mines except coalmines.Lipscomb Red Ore Local No. 103 admits to membership allemployees of the Company's Red Ore Division, including "contrac-tors" and clerical workers, except superintendents, general superin-tendents, and other executives who have the right to hire anddischarge.Red Ore Miners' Union No. 21971 is a labor organization affiliatedwith the American Federation of Labor.Although it is not entirelyclear from the record, it apparently admits to membership the samegroup of employees as are eligible for membership in Local No. 103and has approximately 80 members among the Company's employees.III. THE QUESTION CONCERNING REPRESEN7iATIONSince 1934 the Company has bargained with the representatives ofLocal No. 103 and has entered into contracts governing the wages,hours and working conditions of the members of Local No. 103 in itsemploy.Two or three weeks prior to March 10, 1939, Local No. 103proposed to the Company a supplemental agreement which wouldhave modified the existing contract covering wages, hours, and work-ing conditions.There was opposition to certain terms in the proposedsupplemental agreement, especially among the so-called "contrac-tors." 2On or about March 10, 1939, Local No. 103, claiming that 3852 "Contractors"are employees who are In charge of crews of miners and are paidaccording to the tonnage of ore their crews produce. WOODWARD IRON COMPANY627of the Company's 580 employees were members, requested the Com-pany to deal with it as the exclusive bargaining agent of all produc-tion and maintenance employees in the Red Ore Division exceptsupervisory and clerical forces.The Company, believing there wassome doubt about whether a majority of its employees in the proposedunit were members of Local No. 103, refused to bargain on that basisuntil the Local was certified by the Board.About the same time the "contractors" in the employ of the Com-pany, numbering about 40, some of whom were members of Local No.103, and certain other employees organized Red Ore Miners' UnionNo. 21971, hereinafter called the Miners' Union, and received a charterfrom the Washington, D. C. office of the American Federation ofLabor.Neither the charter nor the constitution and bylaws of thisorganization was offered in evidence, but its president testified thatithas been formally organized and that meetings have been held.None of the witnesses for the Miners' Union was able to state thenumber of its members, but one witness believed most of the 40"contractors" had joined and about as many other employees.Onthis basis it can be estimated that the Miners' Union may have ap-proximately 80 members among the employees of the Company. Themotion filed by the Intervenor states that to the best of its knowledgeand belief a majority of the Company's employees in the appropriateunit desire the American Federation of Labor to act as the exclusivebargaining agent.We find that a question has arisen concerning the representation ofemployees of the Company in its Red Ore Division.IV. THE EFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find the question concerning representation which has arisen,.occurring in connection with the operations of the Company, de-scribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated that the appropriate unit should consistof all maintenance and production employees who are located in theCompany's Red Ore Division including "contractors" and clericalemployees in the mines, but excluding supervisory employees andoffice clerical employees.The unit above described is appropriate.We find that all mainte-nance and production employees who are located in the Company's 628DECISIONS OF NATIONALLABOR RELATIONS BOARDRed Ore Division including "contractors" and clerical employees inthe mines, but excluding supervisory employees and office clericalemployees, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESIt was stipulated by the parties that employees in the appropriateunit who were on the pay roll of the Company for April 15, 1939,should be eligible to participate in the determination of representa-tives.This pay roll contains the names of 584 employees in the ap-propriate unit.Local No. 103 requests certification as the sole bar-gaining agent of the Company's employees in the appropriate unitwithout the holding of an election. In proof of its majority LocalNo. 103 introduced a list of members in good standing, of whom some260 were on the pay roll of April 15, and a petition and cards allegedlysigned by 411 persons, of whom 402 were on the pay roll of April 15.The Miners' Union challenged the validity of most of the signatureson the petitions and cards and further alleged that, if valid, the signa-tures were obtained by coercion.Under the circumstances we believethat the question of representation can best be resolved through anelection by secret ballot, and we shall so direct.3We shall direct that all employees within the appropriate unit whowere on the Company's pay roll for the pay-roll period ending April15, 1939, including employees who did not work during such pay-rollperiod because they were ill or on vacation, but excluding any whohave since quit or been discharged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord of the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees in the Red Ore Division of the WoodwardIron Company, Woodward, Alabama, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All maintenance and production employees who are located inthe Company's Red Ore Division including "contractors" and clericalemployees in the mines, but excluding supervisory employees andoffice clerical employees, constitute a unit appropriate for the pur-8 SeeMatter of Cudahy Packing CompanyandUnited Packinghouse Workers ofAmerica,Local No. 21, of the Packinghouse Workers Organizing Committee,13 N. L R. B. 526. WOODWARD IRON COMPANY629poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, it-is herebyDIREOTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withtheWoodward Iron Company, Woodward, Alabama, an electionby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all mainte-nance and production employees who are located in the Company'sRed Ore Division including "contractors" and clerical employees inthe mines, who were employed during the pay-roll period endingApril 15, 1939, including employees who did not work during suchpay-roll period because they were ill or on vacation, but excludingsupervisory employees and office clerical employees, and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Lipscomb Red Ore Local Union No.103 of the International Union of Mine, Mill, and Smelter Workers,affiliated with the Congress of Industrial Organizations, or by RedOre Miners' Union No. 21971, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.187930-39-vol. 13-41